Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 02/01/2022.	
Currently, claims 1, 3-6, 13-21 and 26 are pending.  

Claim Objections
Claim 1 (and claims 3-6 depending thereon) is objected to because of the following informalities:  on line 10, “the second metal” should be “the second metal material” for consistency of wording.  

Claim 4 is objected to because of the following informalities:  “the contact region” should be “a contact region” now that introduction has been removed from the parent claim, or else it needs reintroducing in the parent claim.

Claim 13, 14, 15, 18 (as well as claims 16-17, and 19-20 by dependence thereon) are objected to because of the following informalities:  “the contact region” in the fourth to last line of claim 13, both of the second and third lines of claim 14, the last line of claim 15, the last line of claim 18, needs to be “a contact region” or else reintroduce the term somewhere prior to those usages.  Note these and the objection to claim 4 above could also be considered a lack of antecedent basis but it appears here to just be a typographical/editing error in the response.  The office will interpret the claims as if they had properly introduced the term.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The office notes that the applicant went ahead and moved the first and second dielectric layers (aka the “front” and “bottom” dielectric layers that are leftover in claims 14-16) into the independent claim and then did not adjust the wording of claims 14-16.  This results in a situation where there is no written description support for a 3rd and 4th (front and bottom) dielectric layers to be additionally introduced as the original application made no mention of that many separate dielectric layers, formally speaking.  Here this appears to be mostly an editorial problem with the claim drafting than actually an issue where the applicant intended to claim more dielectric layers.  It is suggested to make the wording of the amended parent claim consistent with the language in the depending claims, which did not get amended appropriately to match the changes to the parent claim, in order to carefully claim the subject matter present in the original application.  In other words, all instances of “front dielectric layer” become “the second dielectric layer” (220) and all instances of “a/the bottom dielectric layer” become “the first dielectric layer” (108), it appears.  The office notes additionally that if those things change then “a front opening” needs to refer to the “second opening” and “a bottom opening” needs to be “the first opening” throughout as well.  Further grammatical amendments to support all of that may be needed as appropriate.  The office will address the claims as though appropriate editing had been made to the depending claims.  The office notes that this issue additionally causes drawings objections if the applicant intends to try to keep these additional dielectric layers as no such embodiment has been depicted but for now the office will not make the additional objections as it appears this is just an editorial problem with the claims.  The office will appreciate the applicant carefully reviewing amended claims for such issues going forward whenever amendments are made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 13-16, 18, 20-21 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (“Ren” CN 103219239 published 07/24/2013 see also the English translation supplied herewith for citations).  
As to claim 1, Ren shows a high electron mobility transistor in Fig. 8 (note here also that the office in this grounds of rejection turns the device over), comprising: 
a semiconductor body, including a semiconductor heterostructure (see body 1/2/3 with heterostructure 2/3 made of GaN/AlGaN; [0021] carries over to Fig. 8); 
a first dielectric layer (see layer 11 being photoresist, where here the office notes in this context a dielectric embodiment would be “at once envisaged” from the overall genus of photoresist; [0028]) on the semiconductor body and including a first opening (see opening in 11), 
a conductive gate region (see the region around the gate in Fig. 8 where 13 will be made), including: 
a first metal material (the actual metal material W part of layer 10 which is made of WN, note also this overall part has an upper part which is made of W which will be referred to below; [0027]) on the first dielectric material (see this part of 10 being on, but not directly touching 11) and contacting the semiconductor body (note this is WN contacting the semiconductor body, which while a nitride form of W here behaving as a conductor is considered to be generically a “metal material”) at the first opening (note this layer touches 2/3 “at” the general location of the hole in 11, although it is not directly between the sidewalls that make up the hole in 11 in the horizontal), wherein the first metal material and the semiconductor body are a Schottky junction (note this makes a schottky junction as it is direct metal deposited on semiconductor, see also the background discussing this in detail); 
a barrier region (note the W part of the dual layered layer 10; [0027]), of a second metal material (the W part itself) on the first metal material above the first opening (note that the W part of 10 is on the WN part discussed above in a position which will be above the formal open area of first opening when the device is turned upside down); and 
a third metal material (see the Au metal material of larger part 13 of Ti/Pt/Au/Ti down in the trench in Fig. 8; [0030]) on the second metal material (note here that 13 extends on the second metal material noted above that is W) and having a resistivity lower than a resistivity of the first metal material (note here that 13 is made of Ti/Pt/Au/Ti in a stack and Au has a lower resistivity than W as the below reference about resistivities shows, where here the office compares the resistivity of the metal in the overall material of the “first metal material” against the “third metal material”; the office also notes that in the alternative the resistivity of gold can be compared against the resistivity of WN which appears to be much higher than that of normal W as the nitridizing of W only increases the resistivity); 
a second dielectric layer (see dielectric layer 6 of materials listed; [0024]) on the first dielectric layer (note 6 is on 11 though not directly contacting it) and on the first metal material (note 6 is on the WN metal material part of 10) and having a second opening (note the opening in 6), wherein the second metal material contacts the first metal material through the second opening (note that the W and WN parts of the dual layer making up layer 10 contact each other in a location which is located through the hole in 6).  

The office notes for the resistivity of Au it here uses 2.4 x 10-8 ohm-m (at 20 deg. C) and for W the office uses 4.9 x 10-8 ohm-m (at 20 deg. C).  The office further notes that these values appear to be about the same as those used throughout the art in various recitations of such properties.  See Electronic-Notes.com website page on Electrical Resistivity Table for Common Materials archived on Wayback Machine as of 08/19/2018 cited herewith (available online at https://web.archive.org/web/20180819072947/https://www.electronics-notes.com/articles/ basic_concepts/resistance/electrical-resistivity-table-materials.php).  


As to claim 4, Ren shows the device wherein the barrier region is configured to prevent diffusion of the third metal material through a contact region (note that the material that is made of the thermally stable W in the dual layer 10 is positioned such that it will prevent any diffusion from the upper layers in 13 through a contact region near to the heterostructure).  

As to claim 6, Ren shows the device wherein the semiconductor heterostructure includes a surface layer, of aluminum gallium nitride (note the AlGaN layer 3 discussed above), and an inner layer, which is made of gallium nitride (note the GaN layer 2 discussed above).


As to claim 13 Ren shows a high electron mobility transistor (see Fig. 8 and also see all citations for like parts being cited as above for claim 1 except where new designations of parts for the changes in claim 13 vs. claim 1 are noted below; additionally note the device is being turned over from the normal orientation as discussed above), comprising: 
a semiconductor body, including a semiconductor heterostructure, 
a first dielectric layer (see 11 as noted above) on the semiconductor body and including the first opening,
and a conductive gate region, including: 
a first metal material on the first dielectric material and contacting the semiconductor body at the first opening (note that the WN material is on layer 11, although not directly touching it, and is contacting 2/3 “at” the overall location of the first opening as discussed above), wherein the first metal material and the semiconductor body are a Schottky junction (note that the W in specifically the WN material noted above as the first metal material in the contact region are a schottky junction with 3 as discussed for claim 1 above); 
a barrier region of a second metal material on the first metal material above the first opening (note the W in the layer stack discussed above as part 10 being a barrier region and being on the WN material and note that this is done above the opening in 11 when the device is turned over); and 
a top region of a third metal material (note the Au part of the layer stack making up 13 above here having its “top” region, when the device is turned over here being designated; note additionally for claims 14-16 below the office will here use a very specialized designation of the “top region” where it will instead be the top region of the Au material along with the along with the Ti/Pt which are stacked “over” the Au when the device is turned over) extending on the barrier region, and having a resistivity lower than a resistivity of the first metal material, 
the barrier region being positioned between a contact region and the top region (note here that the barrier region noted above as being the region around the W layer in the dual layer stack of 10 is positioned between a general contact region where the WN meets 3, and the top region designated just previously), 
a second dielectric layer (see dielectric layer 6 of materials listed; [0024]) on the first dielectric layer (note 6 is on 11 though not directly contacting it) and on the first metal material (note 6 is on the WN metal material part of 10) and having a second opening (note the opening in 6), wherein the second metal material contacts the first metal material through the second opening (note that the W and WN parts of the dual layer making up layer 10 contact each other in a location which is located through the hole in 6).  


As to claim 14, Ren shows the device further comprising the second dielectric layer (see 6) extending on the contact region (note this layer extends on the overall general “contact region” although it is not directly physically covering the exact region that is only where the WN meets 3) and delimits the second opening (note 6 delimits the opening in 6) that extends to the contact region (note that the opening in 6 extends downward to the overall contact region); wherein the top region extends into the front opening (note that the parts of 13 which are designated as the “top region” above, under the slightly more specialized designation of parts for claim 14 as discussed above, go down a bit into the opening in 6).  

As to claim 15, Ren shows the device further comprising: the first dielectric layer (see the first dielectric being 11 as noted above), extending on the semiconductor body and delimiting the first opening (see 11 extending on the semiconductor body therebelow, although not directly touching it, and having the first opening delimited thereby), where the contact region extends into the first opening (see the contact region which is the WN part of 10 meeting 3 here noted as extending into the opening in 11 in a generalized sense when considering just the overall general region where WN is meeting 3 as just defining a “region” which extends upwards as well as being just immediately where WN meets 3 in the vertical dimension).  

As to claim 16, Ren shows the device wherein the barrier region (note the region of the W layer in the W/WN dual layers of 6) extends into the second opening and on at least part of said second dielectric layer (note this W layer extends into the opening in layer 6 and on at least part of 6).  

As to claim 18, see the same designations as for claim 4’s limitations above.  

As to claim 20, see the same designations as for claim 6’s limitations above. 


As to claim 21, Ren shows a high electron mobility transistor, comprising:
a semiconductor heterostructure (see the 2/3 heterostructure made by GaN/AlGaN as noted above for claim 1; note here the device is turned over as it was above); 
a source metal on the semiconductor heterostructure (see part 4 being source metal; [0023]); 
a drain metal on the semiconductor heterostructure (see part 5 being drain metal; [0023]); 
a first dielectric layer on the source metal and having a first opening (see layer 11 as designated above for claim 1 and note the opening therein for layer 13); 
a gate region including:
a first metal on the first dielectric layer and contacting the semiconductor heterostructure at the first opening (see the WN being on 11 and contacting 3/2 “at” a location at the first opening as discussed above), the first metal and the semiconductor heterostructure including a Schottky junction (note the region around the overall gate structure being made by 13 and 10 and note the first metal being the WN part of layer 10 designated along with the W part of layer 10 all as noted above for claim 1 and note this overall part makes a schottky junction as noted above for claim 1 and this is in the opening in part 6); and 



a barrier region of a second metal on the first metal above the first opening (note the W region of the W metal being on the WN first metal above and being located above the first opening in 11 when the device is turned over, as discussed above), and 
a third metal on the second metal and having a resistivity lower than a resistivity of the first metal (note the Au in the 13 stack being a third metal which is on the W second metal and having a resistivity lower than that of WN as discussed above), 
a second dielectric layer on the first dielectric layer and on the first metal and having a second opening exposing the first metal (see second dielectric layer being layer 6 as designated for claims above and note it is on part 11 and on the WN layer part of the part 10 and note that  has a hole therein which exposes the overall first metal WN of layer 10 designated above to the parts which are located “above it” when the device is turned over), wherein the second metal contacts the first metal through the second opening (note that the W part of 10 contacts the WN part of 10 through the opening in 6).  
 

As to claim 24, Ren shows the device wherein the second metal separates the first metal from the third metal (see the second metal that is the W noted above in the stack of 10 separating the WN metal in 10 from the Au in the layer 13).  

As to claim 25, Ren shows the device wherein a portion of the first metal is on a top surface of the first dielectric layer outside the first opening (note part of the WN part of layer 10 is on a top surface of the first dielectric layer 11 outside the first opening in layer 6, although not directly touching 11).  


Claim(s) 1, 13, 21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naotaka et al. (“Naotaka” JP 2011238805 published 11/24/2011).  
As to claim 1, Naotaka shows in Fig. 1’s variation depicted in Fig. 7A/B (see [0038] and [0040] referring back to Fig. 1A/B embodiment) a high electron mobility transistor, comprising: 
a semiconductor body, including a semiconductor heterostructure (see the GaN/AlGaN structure carried over from Fig. 1A/B as 12/13 and having a GaN cap 14 additionally; [0019] carrying over like parts to Fig. 7A/B); 
a first dielectric layer (see dielectric layer 15a and note the opening therein; [0029]) on the semiconductor body and including a first opening; 
a conductive gate region (see region around the gate in general seen in Fig. 7B), including: 
a first metal material (see the Ni material of part 16; [0031] introduces the materials of this part but they carry over to [0039]) on the first dielectric layer, and contacting the semiconductor body at the first opening (note this contacts 14 at the opening in 15a), wherein the first metal material and the semiconductor body are a Schottky junction (note 16 touches the cap layer of the semiconductor body to make a schottky, i.e. metal-semiconductor, junction therewith; see [0003] and [0020] etc. discussing this); 
a barrier region (see region around layer 22 barrier metal layer of Mo, Pt, W, Ti, Ta or a nitride thereof; [0040]), of a second metal material on the first metal material above the first opening (note the metal of the former material is on the first metal material in 16 in a position above the first opening in 15a); 
and a third metal material (see the region up around layer 17 that is Au metal in Fig. 7B; [0039]) on the second metal and having a resistivity lower than a resistivity of the first metal material (note here the third metal material being Au and it having a resistivity as noted above of 2.4 x 10-8 ohm-m at 20 deg. C vs. the resistivity of Ni which is found here to be 7 x 10-8 ohm-m at 20 deg. C in the same reference from Electronic-Notes.com as used above in claim 1 as properties of the part); and 
a second dielectric layer (SiN film 15b; [0029]) on the first dielectric layer (note 15b on 15a) and on the first metal material (see 15b on 16) and having a second opening (note the upside down cup-shaped opening/hole in the upside down U shape of layer 15b, which parts 16/22/17 are located therein, although this opening does not go all the way vertically through the bulk of film 15b), wherein the second metal material contacts the first metal material through the second opening (note the metal of 22 is contacting the metal of 16 through the upside down cup-shaped opening in layer 15b).  


As to claim 13, Naotaka shows in Fig. 1’s variation depicted in Fig. 7A/B (see [0038] and [0040] referring back to Fig. 1A/B embodiment) a high electron mobility transistor, comprising: 
a semiconductor body, including a semiconductor heterostructure (see the GaN/AlGaN structure carried over from Fig. 1A/B as 12/13 and having a GaN cap 14 additionally; [0019] carrying over like parts to Fig. 7A/B); 
a first dielectric layer (see dielectric layer 15a and note the opening therein; [0029]) on the semiconductor body and including a first opening; 
a conductive gate region (see region around the gate in general seen in Fig. 7B), including: 
a first metal material (see the Ni material of part 16; [0031] introduces the materials of this part but they carry over to [0039]) on the first dielectric layer, and contacting the semiconductor body at the first opening (note this contacts 14 at the opening in 15a), wherein the first metal material and the semiconductor body are a Schottky junction (note 16 touches the cap layer of the semiconductor body to make a schottky, i.e. metal-semiconductor, junction therewith; see [0003] and [0020] etc. discussing this); 
a barrier region (see region around layer 22 barrier metal layer of Mo, Pt, W, Ti, Ta or a nitride thereof; [0040]), of a second metal material on the first metal material above the first opening (note the metal of the former material is on the first metal material in 16 in a position above the first opening in 15a); 
and a top region a third metal material (see the top region up around layer 17 that is Au metal in Fig. 7B; [0039]) on the barrier region and having a resistivity lower than a resistivity of the first metal material (note here the third metal material being Au, and it being on 22, and it having a resistivity as noted above of 2.4 x 10-8 ohm-m at 20 deg. C vs. the resistivity of Ni which is found here to be 7 x 10-8 ohm-m at 20 deg. C in the same reference from Electronic-Notes.com as used above in claim 1 as properties of the part), the barrier region being positioned between a contact region and the top region (note that 22 is between a contact region down just below 16 and the top region up around 17); and 
a second dielectric layer (SiN film 15b; [0029]) on the first dielectric layer (note 15b on 15a) and on the first metal material (see 15b on 16) and having a second opening (note the upside down cup-shaped opening/hole in the upside down U shape of layer 15b, which parts 16/22/17 are located therein, although this opening does not go all the way vertically through the bulk of film 15b), wherein the second metal material contacts the first metal material through the second opening (note the metal of 22 is contacting the metal of 16 through the upside down cup-shaped opening in layer 15b).  

As to claim 21, Naotaka shows in Fig. 1’s variation depicted in Fig. 7A/B (see [0038] and [0040] referring back to Fig. 1A/B embodiment) a high electron mobility transistor, comprising: 
a semiconductor heterostructure (see the GaN/AlGaN structure carried over from Fig. 1A/B as 12/13 and having a GaN cap 14 additionally; [0019] carrying over like parts to Fig. 7A/B); 
a source metal on the semiconductor heterostructure (see source of metal being 18 made of metal materials in [0049]; note the part is introduced in [0019] but carries over as like part to Fig. 7A/B),
a drain metal on the semiconductor heterostructure (see drain of metal being 19 and made of metal materials in [0049]; note the part is introduced in [0019] but carries over as like part to Fig. 7A/B), 
a first dielectric layer (see dielectric layer 15a and note the opening therein; [0029]) on the source metal (see 15a on 18) and including a first opening (see opening in 15a); 
a gate region (see region around the gate in general seen in Fig. 7B), including: 
a first metal (see the Ni material of part 16; [0031] introduces the materials of this part but they carry over to [0039]) on the first dielectric layer (see Ni of 16 being on 15a), and contacting the semiconductor body at the first opening (note this contacts 14 at the opening in 15a), the first metal and the semiconductor heterostructure including a Schottky junction (note 16 touches the cap layer of the semiconductor body to make a schottky, i.e. metal-semiconductor, junction therewith; see [0003] and [0020] etc. discussing this); 
a barrier region (see region around layer 22 barrier metal layer of Mo, Pt, W, Ti, Ta or a nitride thereof; [0040]), of a second metal on the first metal above the first opening (note the metal of the former material is on the first metal material in 16 in a position above the first opening in 15a); 
and a third metal (see the region up around layer 17 that is Au metal in Fig. 7B; [0039]) on the second metal and having a resistivity lower than a resistivity of the first metal (note here the third metal material being Au and it having a resistivity as noted above of 2.4 x 10-8 ohm-m at 20 deg. C vs. the resistivity of Ni which is found here to be 7 x 10-8 ohm-m at 20 deg. C in the same reference from Electronic-Notes.com as used above in claim 1 as properties of the part); and 
a second dielectric layer (SiN film 15b; [0029]) on the first dielectric layer (note 15b on 15a) and on the first metal (see 15b on Ni in 16) and having a second opening (note the upside down cup-shaped opening/hole in the upside down U shape of layer 15b, which parts 16/22/17 are located therein, although this opening does not go all the way vertically through the bulk of film 15b) exposing the first metal (note this opening in 15b exposes the Ni in 16 in the downwards direction to layers thereunder), wherein the second metal contacts the first metal  through the second opening (note the metal of 22 is contacting the metal of 16 through the upside down cup-shaped opening in layer 15b).  

As to claim 26, Naotaka shows the device above wherein the first metal is nickel (see Ni used for 16 material part as noted above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naotaka et al. (“Naotaka” JP 2011238805 published 11/24/2011), as applied to claims 1 and 13 above, further in view of Kuraguchi et al. (“Kuraguchi” US 2013/0248873 published 09/26/2013).  
As to claim 3, Naotaka shows the device as related for claim 1 above, but fails to show the device being one specifically wherein the third metal material has a work function lower than a work function of the first metal material.  

Kuraguchi shows a device where an upper metal material is put on a gate stack as an aluminum material (see part 30c put on as a first interconnect layer over an underlying gate electrode part; [0021] and [0021]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have put Al material on top of an underlying gate material as taught by Kuraghuchi to have put Al on top of the gate material in Fig. 7A/B of Naotaka above with the motivation of establishing an interconnection to the outside (see this is a first level interconnect being formed on the gate below; [0020]).  

The office notes that when the above Al material is brought onto the gate material in Naotaka from Kuraguchi then the office re-designates the “third metal material” such that it includes the newly brought in Al material, along with the workfunction thereof, in addition to the materials designated above such that the third metal material now has a stack of Au/Al.  When this is done, the office makes comparison between the work function of the Al portion of the third metal material (relatively low around 4.25 or so, see below reference) and vs. the Ni metal material of the first metal material designated above (relatively high see below reference for values around ) such that the Al is lower.  

See for these values Cardwell (“Photoelectric and Thermionic Properties of Nickel” Phys. Rev. Vol. 76, No. 1 07/01/1949 pp. 125-127) for the Ni in general, and then see Mitchell et al. (“Mitchell” Mitchell, E.W.J. “The work functions of copper, silver and aluminum” Proc. Of the Roy. Soc. A Vol. 210, Iss. 1100 12/07/1951 pg. 70-84).  


The office will address claim 5 without the combination above being made yet, and will remake a very similar combination here.  

However, as to claim 5, Naotaka shows the device described above for claim 1, being one specifically wherein the first metal material is Ni (see Ni being used as noted above for layer 16), respectively, and the second metal material is a metal alloy containing nitrogen (see the nitride of Mo, Ti, Ta etc. in [0038] of Naotaka as layer 22; [0038]).  However, Naotaka fails to show the third metal material being Al.  

Kuraguchi shows a device where an upper metal material is put on a gate stack as an aluminum material (see part 30c put on as a first interconnect layer over an underlying gate electrode part; [0021] and [0021]).  

It would have been obvious ton one of ordinary skill in the art, before the effective filing date of the claimed invention, to have put Al material on top of an underlying gate material as taught by Kuraghuchi to have put Al on top of the gate material in Fig. 7A/B of Naotaka above with the motivation of establishing an interconnection to the outside (see this is a first level interconnect being formed on the gate below; [0020]).  

The office notes that after this combination is made above, then the office redesignates the third metal to be up around the Al just brought in during the combination above.  Then, the third metal is Al.  


As to claims 17 and 19 see duplicate rejections of those for claims 3 and 5 above, except based on the grounds of rejection from parent claim 13 above.  




Response to Arguments
Applicant’s arguments, see Remarks, filed 02/01/2022, with respect to the prior objection has been fully considered and are persuasive.  The previous objection to the claims has been withdrawn, although new objections have been noted in the claims as amended as noted above.   

Applicant’s arguments, see Remarks, filed 02/01/2022, with respect to the previous rejection of the claims with the Ren reference have been fully considered and are persuasive, as applied to the device turned right side up.  The previous grounds of rejection has been withdrawn and a similar grounds of rejection over Ren (now turned upside down) have been made as set forth above.  

Applicant’s arguments, see Remarks, filed 02/01/2022, with respect to the previous rejection of the claims with the Naotaka reference have been fully considered but are not fully persuasive, although the general thrust of the argument could be persuasive with tighter drafting.  The previous grounds of rejection has been withdrawn and a similar grounds of rejection over Naotaka have been made as set forth above.  The office notes here further regarding this line of argument that the applicant argued that a specific second dielectric part of Naotaka had no “second opening” therein such that the newly made limitations in the last clause of claim 13 would be able to be met.  For now the office notes that this might be true if the opening language were drafted tight enough to require an actual hole that goes all the way through the layer, but for now the office must find the large upside down cup shape to be an opening in the layer as a whole structure.  Thus the office must make a very similar grounds of rejection as previously made, but addressing the newly added limitations.  Further for the applicant, the office notes that solely bringing in language that tighten up that the second opening goes entirely through the layer (etc. or some similar language that will not be able to be met by the upside down cup shape opening) may not entirely suffice to distinguish the claim as without further specifying how “the second metal material is contacting the first metal material by extending through the second opening” or similar towards the end of that clause just to tighten that language up a slight tad as well.  

Applicant’s arguments, see Remarks, filed 02/01/2022, with respect to the previous rejection of the claims with the Mieczkowski reference have been fully considered but need not be reached here as the amendments to the claims make that reference, and combination rejections based thereon, no longer the best reference and a new grounds of rejection has been made above with a reference that best addresses the limitations in the parent claim as amended, along with the depending claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891